BROWN, P. J. (concurring).
This action was first tried at a circuit at which I presided, and the complaint was dismissed. Upon an appeal to a general term composed of Justices Dykman and Cullen, the judgment entered upon the order dismissing the complaint was reversed, and a new trial ordered. Upon the second trial the plaintiff recovered a judgment, from which the present appeal is taken. The court should adhere to its former decision, unless the facts are essentially different from what they were on the first trial. I do not think they differ to such an extent as to make inapplicable the rule applied in the opinion of Justice Cullen (83 Hun, 211, 31 N. Y. Supp. 757), and I therefore vote to affirm.
DYKMAN, J., dissents.